Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
26, 2020.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00213-CR



                       IN RE CHAD ERIC LANE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              182nd District Court
                              Harris County, Texas
                          Trial Court Cause No. 931326

                         MEMORANDUM OPINION

      On March 16, 2020, relator Chad Eric Lane filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Danilo Lacayo,
presiding judge of the 182nd District Court of Harris County, to rule on his motion
for appointment counsel in connection with his application for a writ of habeas
corpus.
      To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief the relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding). A
trial court has a ministerial duty to consider and rule on motions properly filed and
pending before it, and mandamus may issue to compel the trial court to act. In re
Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig.
proceeding).

      A relator must establish that the trial court (1) had a legal duty to rule on the
motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the
motion within a reasonable time. Id. It is a relator’s burden to provide a sufficient
record to establish that relator is entitled to relief. Id. Relator has failed to do so.
Relator has not attached a file-stamped copy of the motion. In the absence of a file-
stamped copy of the motion, relator has not established that his motion is actually
pending in the trial court.

      It is a relator’s burden to provide a sufficient record to establish that relator is
entitled to relief. Id. Relator has failed to do so. Relator has not provided this court
with a file-stamped copy of the motion for appointment of counsel. In the absence
of a file-stamped copy of relator’s motion, relator has not established that his motion
was filed and is pending in the court. Id.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.

                                    PER CURIAM

                                             2
Panel consists of Justices Bourliot, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3